Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. 
In re pages 7-8, applicants argue that the newly added limitations to claims 21 and 22 are not met by the prior art of Hatanaka.
In response, the examiner respectfully disagrees. Attention is directed to the Office Action below. It appears that previous claim 22’s limitations were incorporated into claim 21. As such, the previous rejection is maintained.
With regards to amended claim 22, it is presently being objected to for being dependent on a rejected independent claim 21.
With reference to the other newly added dependent claims 36-41, attention is directed to the grounds of rejection below since the new claims recite limitations being introduced during the prosecution.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-25 and 36-38 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hatanaka et al. (US 2002/0167484).
Regarding claim 21, Hatanaka teaches a system (Fig. 1, 14 and 19) comprising:
a display device that displays video content to a person wherein the video content comprises a plurality of frames (Figs. 1, 14 and 19, program displayed on Image receiver, see e.g. paragraphs 126-127);
a media device that provides a video stream including the video content to the display device (Figs. 1, 14, 19, Image receiver 1, see e.g. paragraphs 126-127);
a pointing device that the person uses to select a screen coordinate on the display device (Figs. 1, 14 and 19, pointing device connected to image receiver 1);
frame specification data that identifies the video content of the video stream and which of the frames among the plurality of frames was displayed on the display device when the person chose the screen coordinate (Fig. 16 teaches pointing information being sent from the image receive 1 to an external device);
a query comprising the screen coordinate and the frame specification data, the query containing data sufficient to specify a cursor aim point and to specify a frame of video among the plurality of frames (Fig. 16 specifically teaches cursor aim point in the form of “pointing position information” which includes the coordinates of the pointer within the frame of the displayed video. The frame of the video is also specified as “frame identifying information” which includes the frame number), wherein the data sufficient to specify the frame of video comprises a media tag augmented with a composited annotation indicator containing annotation data for composited in scene elements in the video content (Paragraph 227, Figs. 1, 14 and 19 and Fig. 16 teaches pointing information being sent to an external device as a query (Fig. 17, step S115). The name of the media file is also noted in the Pointing information as “program identifying information” including a “Program name”. Furthermore, as far as the augmentation of the “annotation data” is concerned, Fig. 19 teaches wherein the media tag (Program picture) is augmented with the actual annotation data (e.g. “Watch CM Image 1”, “T-Shirt CM Image 2”). Fig. 14 also teaches wherein the Changeover images (“Watch CM Image 1”, “T-Shirt CM Image 2”) are sent as an augmented data to the Program to the image receiver 11. Alternatively, Fig. 19 also teaches that the Pointing process server 11 transmits an identifier used to access annotation data in the form of “Image changeover Indication CM Image 2” based on the pointing information being sent to the pointing server. It therefore appears that there is support for the above recited limitations in Hatanaka. The interpretation given here is that the media tag is being initially sent to the receiver 1 with the number of composited annotation indicator data (CM image, 1, CM image 2, etc.) is still referenced by the pointing information when the “program identifying information” is sent as part of the query); and
an element identifier provided by an annotation service in response to receiving the query, wherein the element identifier includes an element descriptor that is uniquely identified with an object that is displayable on the display device (Figs. 6 and 11-12 teaches wherein the element descriptors (e.g., T-shirt or watch) are used to describe the element identifier object 1 and object 2), wherein the annotation service is provided by a service provider, the annotation service comprising an annotation module that determines the element identifier based upon the query comprising the screen coordinate and the frame specification data (Figs. 14 and 19, Pointing process server 11, which is able to judge whether the pointing information correlates to an object in the frame of the specific video program. The element identifier is determined by the Pointing process server 11 as described in paragraphs 237-239 wherein the coordinates corresponding to an object in the frame is determined. The object information is then ultimately sent back to the image receiver 1 for change of display according to the pointing information).
Regarding claim 23, Hatanaka teaches the claimed further comprising annotation server comprising an annotation database running on a remote server and wherein the annotation database receives the query and provides the element identifier (Figs. 14, 19, the Pointing process server 11 is remote to the image receiver 1 and produces the pointed object corresponding to the pointing information).
Regarding claim 24, Hatanaka teaches the claimed further comprising an annotation database accessible by an annotation module that causes the frame specification data, the screen coordinate, and the element identifier to be entered into the annotation database (Figs. 14 and 19, the pointing information sent from the image receiver 1, which includes the data in Fig. 16 is entered into the Pointing process server 11).
Regarding claim 25, Hatanaka teaches the claimed further comprising an additional data server that produces element data based on the element identifier and wherein the annotation module causes the element data to be provided to the person (Fig. 14, the additional data server is met by broadcasting station that produces element data related to the object identified by the pointing process server 11).
Regarding claim 36, Hatanaka teaches wherein: the annotation data specifies selectable zones wherein each selectable zone among the selectable zones comprises a combination of selectable areas and time periods during which the selectable areas are selectable (Figs. 5, 6 and 10 at least teaches wherein there are a plurality of selectable zones);
each selectable zone comprises coordinates on space and time and are specified as a series of discrete coordinates, a series of temporal extents and areal events, and as areal extents that change as a function of time when a selectable area among the selectable zones moves on the display, changes size during a scene in the video content of the video stream, or changes shape during the scene in the video content of the video stream (Figs. 5, 6 and 10 at least teaches wherein there are a plurality of selectable zones. Fig. 6 and 11, teaches an example wherein the shapes/polygons that are used to identify the coordinates of the selectable item are given for a specific time code. Therefore, the teachings in Figs. 6 and 11, teach that although the shape of the item changes with each video frame, the object shape information is updated to be synchronized with the current frame. Video for a given program changes and therefore the shapes of the selectable zones will also change shape. Therefore, the claimed limitations are taught by Hatanaka).
Regarding claim 37, Hatanaka teaches the claimed wherein the areal extents comprise at least one of: a bounding polygon or a closed curve (Figs. 5-6 and 10-11 teaches wherein the coordinates indicating the selectable zones use polygons in the shape of rectangles and curves for circular objects).
Regarding claim 38, Hatanaka teaches the claimed wherein the annotation data is synchronized with the video content displayed in the display device (Figs. 6 and 11 teaches that although the shape of the item changes with each video frame, the object shape information is updated to be synchronized with the current frame and therefore synchronized with the video as a whole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2002/0167484) in view of Leontaris et al. (US 2009/0086814).
Regarding claim 39, Hatanaka fails to teach, however, Leontaris teaches the claimed wherein the video content is subject to video fingerprinting for identifying features in the video content for synchronization of the annotation data with the video content (paragraph 250 teaches video content being fingerprint to identify opportunities for insertion of targeted advertisements into video).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Leontaris into the system of Hatanaka because said incorporation allows for the benefit of improving the combined system by giving the ability to describe video information in non-visual semantics capable of being stored alongside the video content itself for future use (Leontaris: paragraph 250 and 265).
Regarding claim 40, Leontaris, in the proposed combination with Hatanaka teaches the claimed wherein the element descriptor is used as a fingerprint in the video fingerprinting (paragraph 250 teaches video content being fingerprint to identify opportunities for insertion of targeted advertisements into video. The targeted advertisements and their associated descriptor is therefore identified as a fingerprint suitable for the video content). The prior motivation as discussed above is incorporated herein.
Regarding claim 41, Leontaris, in the proposed combination with Hatanaka teaches the claimed wherein the element descriptor comprises a discreet cosine transform (DCT) descriptor for a scene in the video content (paragraph 250 teaches video content being fingerprint to identify opportunities for insertion of targeted advertisements into video. The targeted advertisements and their associated descriptor is therefore identified as a fingerprint suitable for the video content. Paragraphs 91, 259 and 310 teaches wherein the targeted advertisements are identified using the DCT descriptors of the corresponding video content). The prior motivation as discussed above is incorporated herein.

Allowable Subject Matter
Claims 22 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While claim 21 allowed for a reasonable interpretation of the media tag being annotated with a composited annotation indicator containing annotation data, claim 22’s limitation of “wherein the augmented media tag contains an ordered list of composited annotation indicators; and the annotation data for the composited in scene elements indicates screen coordinates in the frame of the video among the plurality of frames that correspond to a composited in item” makes it clearer that the composited in scene elements are presented across a plurality of frames at the same time being composited (i.e. in layers). The prior art does not appear to teach such a query being augmented with such data. Dependent claims 32-35 further depends on claim 22 and therefore inherits the same limitations being objected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481